Citation Nr: 0640061	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to March 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence that the veteran has current chronic left knee 
disability etiologically related to, or chronically 
aggravated by, active service or service-connected left ankle 
disability.


CONCLUSION OF LAW

A chronic left knee disability was not incurred in or 
aggravated by active service, nor proximately due to or 
aggravated by service-connected left ankle disability.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of June 2003, September 2005, and March 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, as well as 
requested that he submit any additional evidence in his 
possession pertaining to the claim.  The Board observes that 
the aforementioned letters did not provide the veteran with 
notice that a disability rating and an effective date would 
be assigned in the event of an award of benefits.  
Nevertheless, as service connection is not established for a 
left knee disability in the decision herein, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

The veteran asserts that service connection is warranted for 
a left knee disability, to include as secondary to his 
service-connected left ankle disability.  In order to 
establish service connection on a direct basis, the veteran 
must provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and the in-service injury or disease.  In terms of a current 
disability, the record demonstrates that the veteran has 
complained of, and sought treatment for, left knee pain since 
2001.  Significantly, however, the record demonstrates that 
x-rays have found the veteran's left knee to be normal, while 
a September 2003 MRI reflected that there was minimal bone 
bruising of the medial femoral condyle.  On VA examination in 
March 2006, the examiner diagnosed the veteran's condition as 
possible pes anserinus bursitis.  With respect to an in-
service injury or disease, the veteran's contemporary service 
medical records reflect that he was treated for a left knee 
sprain in March and April 1977 after falling from a cattle 
truck.  He was given a 30-day physical profile for his 
injury.

The Board finds that the evidence as outlined above fails to 
definitively establish current chronic left knee disability.  
There is no competent clinical evidence which establishes 
that the bruising of the medial femoral condyle, as shown on 
the September 2003 MRI, represents a chronic condition.  
Moreover, only possible pes anserinus bursitis was diagnosed 
in March 2006.  Nevertheless, even if it is conceded, for 
purposes of this direct-incurrence discussion, that the 
veteran has current chronic left knee disability, the 
competent medical evidence of record does not demonstrate 
that there is an etiological relationship between the 
veteran's current left knee disability and his in-service 
left knee injury.  In this regard, on VA examination in May 
2006, the examiner, after a review of his claims file, and 
acknowledging that that he could not find the original record 
of the 1977 injury, noted that there were subsequent 
indications that the injury was a twisting or impact injury 
to the left knee sustained from a fall from a cattle car.  
The examiner opined that it was highly unlikely that the 
veteran's current left knee disability was etiologically 
related to the veteran's in-service knee injury.  In reaching 
this determination, the examiner noted that "it is highly 
unlikely that an existing disability consisting of medial 
joint line pain or pes anserine bursa pain without bony 
changes or degenerative joint disease would be caused by an 
injury from 1977.  Bone bruising and bursitis are not 
conditions whose causes start 30 years prior."  According to 
the examiner, the veteran's diagnosis of possible pes 
anserinus bursitis and findings of bone bruising on MRI 
without findings of arthritis on x-rays or MRI "indicate 
that the [veteran] sustained some sort of injury or 
inflammation that is more recent than 1977."  Therefore, in 
the absence of any evidence to the contrary, the Board 
concludes that the preponderance of the evidence is against 
service connection on a direct basis.

In order to establish service connection on a secondary 
basis, the evidence must show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  The record 
reflects that the veteran has been service-connected for 
residuals of a left ankle fracture since 1986.  As noted 
above, the evidence of record also demonstrates that since 
2001, the veteran has complained of experiencing left knee 
pain.  The veteran asserts that his condition, which has been 
diagnosed as possibly pes anserinus bursitis, and as bone 
bruising, is related to his service-connected left ankle 
disability.  

In terms of whether the veteran has a current chronic left 
knee disability that is etiologically related to, or 
aggravated by, his service-connected left ankle disability, 
the veteran's treating physician, in an April 2005 statement, 
wrote that the veteran had severe left ankle degenerative 
joint disease which changed his biomechanics, thereby causing 
knee pain.  Additionally, a VA examiner in March 2006, after 
an examination of the veteran and a review of his claims 
file, stated that it was at least as likely as not that the 
veteran's left knee pain could be an exacerbation from his 
ankle.  However, according to the examiner without any 
definitive radiographic evidence or magnetic resonance 
imaging to correspond to any positive physical findings, 
other than tenderness in his pes anserinus bursa, he believed 
that some this the veteran's symptoms "could just be 
referred pain from his ankle."

The Board finds that the competent clinical evidence, as 
outlined above, establishes that the veteran has current 
complaints of left knee pain, without evidence of a chronic 
physical abnormality of the left knee.  Moreover, as noted 
above, there is no competent clinical evidence which 
establishes that the bruising of the medial femoral condyle, 
as shown on the September 2003 MRI, represents a chronic 
condition.  Therefore, based on the above-referenced medical 
evidence the Board finds that there has been no demonstration 
by competent clinical evidence that the veteran has a current 
chronic left knee disability that is related to, or 
aggravated by, his service-connected left ankle disability.  
As such, the preponderance of the evidence is against the 
claim, and entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
left ankle disability, is denied.


ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected left ankle 
disability, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


